Citation Nr: 0122881	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-12 230	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected low back strain, currently rated as 20 percent 
disabling.

2.  Entitlement to assignment of a compensable disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By decision 
in July 1996, the RO granted service connection for low back 
strain and right ear hearing loss, and assigned these 
disabilities noncompensable disability evaluations, effective 
April 1, 1995.  A notice of disagreement was received in 
October 1996, a statement of the case was issued in February 
1997, and a substantive appeal was received in April 1997.  
In a March 1998 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable disability evaluation, effective April 1, 
1995.  A notice of disagreement was received in March 1998, a 
statement of the case was issued in March 1998, and a 
substantive appeal was received in March 1998.

In the March 1998 rating decision, the RO increased the 
evaluation for the veteran's low back strain from 0 to 10 
percent, effective April 1, 1995.  In a November 1998 rating 
decision, the RO increased the evaluation for the veteran's 
low back disability from 10 to 20 percent, effective April 1, 
1995.  However, the veteran has not limited his appeal on 
this issue to a specific rating, and the increased rating for 
low back strain issue therefore remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the March 1998 rating decision also 
granted service connection for the degenerative changes of 
thoracic spine and assigned a noncompensable disability 
evaluation, effective April 1, 1995.  A notice of 
disagreement was received in March 1998.  A November 1998 
rating decision increased the rating to 10 percent, effective 
April 1, 1995.  The thoracic spine issue was then addressed 
in a supplemental statement of the case issued in November 
1998. While it appears that the RO again included the 
thoracic spine issue in a February 2000 supplemental 
statement of the case and appears to have granted an 
extension of time to respond to the supplemental statement of 
the case, a timely substantive appeal was still not received 
to complete an appeal on this issue.  

The Board notes that a VA Form 646 dated in January 2001 
references the increased rating for thoracic spine disability 
issue.  To the extent that the VA Form 646 may be viewed as a 
new request for an increased rating, this matter is hereby 
referred to the RO for clarification and appropriate action. 


REMAND

In a VA Form 9 received in April 1997, the veteran indicated 
that he wished to appear personally for a hearing before a 
traveling member of the Board at the RO (Travel Board 
Hearing).  He was scheduled for such a hearing in June 2001, 
but, in a July 2001 letter, he notified the RO that he would 
not be able to attend this hearing and requested another one.  
He was then scheduled for another hearing in July 2001.  
However, in July 2001 telephonic and written communications, 
the veteran informed the RO that he would not be able to 
attend this hearing, and he requested that a hearing be 
scheduled in September or October 2001.  However, it does not 
appear that a Travel Board hearing was rescheduled. 

For the reason stated above, the case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified in writing of the date, time and 
location of the hearing, and a copy of 
the notification letter should be 
associated with the claims file.  After 
the hearing is conducted, or if the 
veteran fails to appear for the hearing 
or cancels the hearing, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to afford the veteran an 
opportunity for a Travel Board Hearing as requested.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters addressed by 
the Board in this remand.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

